DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment received on 11/09/2020.

Allowable Subject Matter
3.	Claims 1-15 are allowed.
4.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Haynes et al. does not teach or suggest receiving, from a base station (BS), first information associated with a number of physical downlink control channel (PDCCH) candidates and second information associated with a number of control channel elements (CCE); transmitting a beam failure recovery (BFR) request message to the BS in a first slot in case that a link failure occurs; selecting a search space set of a first control region and a search space set of a second control region associated with BFR in a second slot; and monitoring control information for receiving a BFR response message in the selected search space set of the second control region, wherein the search space set of the second control region is selected preferentially in the second slot in case that information associated with a PDCCH of the first control region and the second control region does not satisfy at least one of a first condition determined based on the first information or a second condition determined based on the second information. 
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MolavianJazi et al. (US 10660044) disclose method and system for transmission power control. One method includes receiving a first configuration indicating a plurality of bandwidth parts on a first serving cell and configuration information corresponding to the plurality of bandwidth parts. The configuration information comprises an open-loop power control configuration, a closed loop power control configuration, or a combination thereof corresponding to each bandwidth part of the plurality of bandwidth parts.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631